DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 11/5/2020.  Claims 1-3, and 6-22 are pending.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/5/2020, with respect to the rejection(s) of claim(s) 1-3, and 6-20 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Messerly et al. US2007/0225737 A1  (Messerly).  The applicant has amended the independent claims to include new limitations that change the scope of the claims requiring new consideration.  Specifically the limitations adding new structure directed to the shape and orientation of the first and second jaws.  The new limitations over overcome the previous rejection, however after an updated search a new rejection with Messerly is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 22 recites the limitation "the curved portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 13, 16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. US 2012/0283754 A1 (Murillo) in view of Messerly et al. US2007/0225737 A1  (Messerly) in view of Griffith US 2008/0269783 A1.
As to claim 1, Murillo teaches a suture passing device comprising: a shaft (101) having a proximal end, a distal end, and a longitudinal axis extending therebetween (figs. 1, all embodiments of the device have a shaft); a first jaw member (103) and a second jaw member (105) connected to the shaft distal end, the first jaw member moveable relative to the second jaw member in a first direction (all embodiments of the device has a first and second jaw member) and; a tissue penetrating member (4701) positioned substantially within and slidable through the second jaw ([0217], all embodiments of the device have a bendable needle), the tissue penetrating member including a distal portion having super-elastic properties [0024], a distal-most portion of the tissue penetrating member further including a transverse opening (4705) configured to selectively carry a suture (figs. 47a-47e, all embodiments of the device include a needle with a transverse opening); wherein the tissue penetrating member is 
Messerly teaches a device with common first and second jaws.  Wherein a portion of both jaw members include a curved portion (fig. 13), configured to laterally offset a distal end of both first and second jaw member from the longitudinal axis in a second direction  (fig. 13) different than the first direction (opening and closing of the jaws 92 and 94) as an alternative to straight jaws (fig. 4).  The angle or curvature of the jaws provide improved access and visibility of tissue for surgical procedures [0055].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Murillo to have curved jaws in view of Messerly when a curved jaw is required or would provide improved access to the tissue for a surgical procedure [0055].
It should also be noted that Murillo/Messerly fails to specifically teach wherein in the first position the distal portion of the tissue penetrating member is in a substantially stressed configuration and the distal-most portion of the tissue penetrating member is recessed within the second jaw member and wherein in the second position the distal portion of the tissue penetrating member is in a substantially curved, unstressed configuration and extended through and beyond an opening in the first jaw member at a location laterally spaced from the longitudinal axis in the second direction.  Murillo teaches a tissue penetrator that is super-elastic that transitions from a straight configuration to a curved configuration, but does not disclose what the unstressed configuration of the penetrator is (straight or curved).
Griffith teaches a suturing tool with a needle that transitions from a straight configuration to a curved configuration with the needle having an initial configuration (unstressed) of curved [0008].  The substitution of one element (a tissue penetrator having a unstressed curved configuration and a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 2, Murillo teaches the device of claim 1, further comprising a handle (107) to manipulate movement of the first jaw member and the second jaw member (all embodiments of the device comprise a handle).  
As to claim 3, Murillo teaches the device of claim 1, wherein the transverse opening of the tissue penetrating member comprises a hook defining a curved surface that faces towards a distal end of the suture passing device (see penetrator 805, fig. 8; 1622, fig. 16b),.  

    PNG
    media_image1.png
    293
    654
    media_image1.png
    Greyscale

As to claim 6, Murillo teaches the device of claim 1, wherein the second jaw member comprises a transverse channel (4703) for pre-loading the device with a length of suture.  
As to claim 7, Murillo teaches the device of claim 1, wherein the distal portion of the tissue penetrating member comprises Nitinol [0024].  
As to claim 8, Murillo teaches the device of claim 1, wherein the first jaw member comprises a suture capture member (5305) disposed within the opening of the first jaw member for capture of a length of suture ([0237], Murillo discloses that variations of the suture passer devise include a suture puller or suture capture element for capturing and/or pulling a portion of a suture).  
As to claim 9, Murillo/Messerly device of claim 1 wherein the distal end of the first jaw member is curvedly or angularly laterally offset in the second direction by a first dimension and wherein a distal end of the second jaw member is curvedly or angularly laterally offset in the second direction by a second dimension, the second dimension different from the first dimension (the two jaw members move independently with different types (axis, plane, range, etc.) of motion, [0163], [0190] and is fully capable of the limitation of wherein a distal end of the second jaw member is curvedly or angularly laterally offset in the second direction by a second dimension, the second dimension different from the first dimension).  
As to claim 10, Murillo teaches device of claim 1.  It should be noted that Murillo does not expressly disclose wherein the angle of the offset of the first jaw member and the second jaw member relative to the longitudinal axis of the shaft is between about 10 degrees and about 25 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Murillo to have the offset of the first jaw member and the second jaw member relative to the longitudinal axis of the shaft is between about 10 degrees and about 25 degrees, since it has been held that the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device “where and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Murillo would not operate differently with the claimed offset since device of Murillo is bendable to 
As to claim 12, Murillo teaches the device of claim 1, wherein, in the second position, the tissue penetrating member defines at least one curve having a first radius of curvature greater than or equal to 3 times a thickness of the tissue penetrating member (Murillo teaches a thin penetrator between 0.1” and 0.02” thick [0195], Murillo shows the penetrating member bends nearly 90 degrees (fig. 32c) creating a radius of curvature at the bend (elbow), which is greater than 3 times 0.1 and 0.02).  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Murillo to a have the tissue penetrating member defining at least one curve having a first radius of curvature greater than or equal to 3 times a thickness of the tissue penetrating member since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Murillo would not operate differently with the claimed tissue penetrating member since the jaws of Murillo are clamp/sliding and are capable of changing curvature of the tissue penetrator ([0017], [0019], [0037], [0054]).  Further, the applicant places no criticality on the range claimed, indicating simply that the radius of curvature R “may” be within the claimed ranges [0008], [0026].
As to claim 13, Murillo teaches the device of claim 12, wherein, in the first position, the tissue penetrating member defines at least one curve having a second radius of curvature selected to be larger than the first radius of curvature (Murillo discloses that the elongate body that the tissue penetrator resided in may be curved or bendable, [0022], [0030], [0144], because the tissue penetrator is within the 
As to claim 21, Murillo teaches the device of claim 1, wherein the second jaw member defines a tissue grasping surface that is concave and curves away from the first jaw member along the first direction at a proximal end of the tissue grasping surface and curves towards the first jaw member along the first direction at a distal end of the grasping surface (see figure below).

    PNG
    media_image2.png
    294
    612
    media_image2.png
    Greyscale

As to claim 22, Murillo/Messerly device of claim I wherein the first jaw member includes a proximal hinge portion and a distal suture capture portion, and a neck portion extending therebetween, and wherein the neck portion defines the curved portion (see figure below).

    PNG
    media_image3.png
    239
    611
    media_image3.png
    Greyscale


As to claim 18, Murillo teaches a method of passing suture through tissue comprising:  16Attorney Docket No. PT-5024-US-NP positioning a suture passing device near tissue at a location in a human body (see entire document), the suture passing device comprising: a shaft (101) having a proximal end, a distal end, and a longitudinal axis extending therebetween (figs. 1, all embodiments of the device have a shaft), a lumen 
 It should be noted that Murillo fails to teach wherein a distal end of the first jaw member and the second jaw member are angularly or curvedly offset from a proximal end of the first and second jaw member in a second direction, different to the first direction.
Messerly teaches a device with common first and second jaws.  Wherein a distal end of the first jaw member and the second jaw member are angularly or curvedly offset from a proximal end of the first and second jaw member in a second direction (fig. 13), different to the first direction (opening and closing of the jaws 92 and 94),  as an alternative to straight jaws (fig. 4).  The angle or curvature of the jaws provide improved access and visibility of tissue for surgical procedures [0055].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Murillo to have curved jaws in view of Messerly when a curved jaw is required or would provide improved access to the tissue for a surgical procedure [0055].
It should also be noted that Murillo fails to teach wherein the distal portion of the tissue penetrating member is in a substantially stressed configuration and substantially contained within the lumen of the shaft, and a second position, wherein the distal portion of the tissue penetrating member is in a substantially curved, unstressed configuration and extendable distally through and beyond the opening in the first jaw member.  Murillo teaches a tissue penetrator that is super-elastic that transitions from a straight configuration to a curved configuration, but does not disclose what the initial configuration of the penetrator is (straight or curved).
 Griffith teaches a suturing tool with a needle that transitions from a straight configuration to a curved configuration with the needle having an initial configuration (unstressed) of curved [0008].  The substitution of one element (a tissue penetrator having a unstressed curved configuration and a stressed straight configuration in Griffith) for another (a unstressed straight configuration and a stressed curved configuration in Murillo) would have been obvious to one having ordinary skill in the art before the effective filing date since substitution of the tissue penetrator of Griffith would have yielded predictable result, namely, changing the configuration of the tissue penetrator from a straighten configuration to a curved configuration.  KSR International Co. v. Teleflex Inc.
As to claim 19, Murillo teaches the method of claim 18, further comprising passing the device through a cannula (1109, [0161]).  
As to claim 20, Murillo teaches the method of claim 18, further comprising preloading the device with the suture (fig. 46a).

Claims 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. US 2012/0283754 A1 (Murillo) in view of Messerly et al. US2007/0225737 A1  (Messerly).
As to claim 14, Murillo teaches a suture passing device comprising: a shaft (101) having a length and a longitudinal axis (figs. 1, all embodiments of the device have a shaft); a first jaw member (103) and a second jaw (105) member extending from a distal end of the shaft (all embodiments of the device has a first and second jaw member), the first jaw member having a suture capturing aperture and moveable relative to the second jaw member in a first direction (fig. 34a shows the first jaw movement and an aperture allowing for a tissue penetrating member to pass, vertical direction); and a tissue penetrating member having a puncturing tip (fig. 32b, 3203, furthermore all embodiments include a penetrating member, such as fig. 8, 805; fig. 16, 1622 ), movable between a first position wherein the puncturing tip is recessed within the second jaw member, and a second position in which the tissue penetrating member has collected a length of suture preloaded along a channel in the second jaw member and then extended through the suture capturing aperture with the length of suture (figs. 46a-46l).   It should be noted that Murillo fails to teach wherein a distal end of both the first and second jaw member are angular or curvedly offset in a second direction relative to a proximal end of both jaw members.
Messerly teaches a device with common first and second jaws.  The jaws comprising a distal end of both the first and second jaw member being angular or curvedly offset in a second direction relative to a proximal end of both jaw members (fig. 13) as an alternative to straight jaws (fig. 4).  The angle or curvature of the jaws provide improved access and visibility of tissue for surgical procedures [0055].  It 
As to claim 15, Murillo teaches the suture passing device of claim 14 wherein the first and second jaws are curvedly or angularly offset so as to grasp and place the length of suture through a target tissue offset from the longitudinal axis of the device ([0144], by having a bent elongate shaft the jaw will be offset from the longitudinal axis).  
As to claim 17, Murillo teaches the suture passing device of claim 14 wherein in the second position the length of suture and puncturing tip is positioned completely outside of the first jaw member (figs. 46a-46l).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. US 2012/0283754 A1 (Murillo) in view of Messerly et al. US2007/0225737 A1  (Messerly) as applied to claim 14 above, and further in view of Griffith US 2008/0269783 A1.
As to claim 16, Murillo teaches the suture passing device of claim 14 wherein the tissue penetrating member has super-elastic properties [0024].  It should be noted that Murillo fails to teach and wherein in the first position, a portion of the tissue penetrating member is in a substantially stressed configuration, and in the second position a portion of the tissue penetrating member is in a substantially curved, unstressed configuration.  Murillo teaches a tissue penetrator that is super-elastic that transitions from a straight configuration to a curved configuration, but does not disclose what the initial configuration of the penetrator is (straight or curved).
Griffith teaches a suturing tool with a needle that transitions from a straight configuration to a curved configuration with the needle having an initial configuration (unstressed) of curved [0008].  The substitution of one element (a tissue penetrator having a unstressed curved configuration and a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. US 2012/0283754 A1 (Murillo) in view of Messerly et al. US2007/0225737 A1  (Messerly) in view of Griffith US 2008/0269783 A1 as applied to claim 1 above, and further in view of Bonutti US 2003/0105474 A1.
As to claims 11, Murillo teaches the device of claim 1.  It should be noted that Murillo/Messerly/Griffith fails to teach wherein a cross-section of the tissue penetrating member is substantially circular.  Murillo shows a non-hollow penetrator, but also discloses that the tissue penetrator may be any appropriate tissue penetrating member [0024].
Bonutti teaches a tissue penetrator that is non-hollow (132), [0057] and a hollow (tubular, tubes are substantially circular) tissue penetrator (138) as an alternative [0058].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Murillo/Griffith to make use of a hollow tissue penetrator having a circular cross-section in view of Bonutti since a non-hollow and a hollow circular tissue penetrator are known alternatives for use as tissue penetrators and Murillo discloses that the tissue penetrator may be any appropriate tissue penetrating member [0024].

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771